DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  Thus, the heading simply reciting “CLAIMS” is not sufficient.
Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a program per se.  According to MPEP 2106.03, a claim that is not directed to any of the statutory categories includes a computer program per se when claimed as a product without any structural recitations.  A product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category.  Thus, Claim 20 is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1, 2, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Catalano (US010299008B1).
13.	As per Claim 1, Catalano teaches an information processing device comprising a control unit that controls display of a character string represented by text information related to an object included in a content image displayed in a display area, wherein the control unit determines an arrangement area in which the character string is arranged in the display area, on a basis of a position of the object with respect to the display area (closed captioning component 402, extract audio from a video source, convert the audio into text, modify a visual representation of the text to improve recognition of which characters are speaking, and to determine an optimal placement of closed caption text overlays such that the text overlays do not interfere with important objects and characters that are found in the video, col. 8, lines 31-41; closed captioning component 402 configured to determine on a frame-by-frame basis, an optimal position for the insertion of text overlays into a given frame of the video such that text overlays do not interfere with import objects or speakers of the given frame, col. 13, lines 9-14; for example, if an object is identified via motion vectors as moving from a first position in the current frame to a second position in the second frame, the text overlay position of the current frame is selected such that the text overlay does not overlap with the second position, col. 15, lines 23-28).
14.	As per Claim 2, Catalano teaches wherein the control unit determines the arrangement area so as to avoid an area of the object (col. 15, lines 23-28).
multiple locations are selected as optimal locations with closed caption data for different characters is to be displayed in separate areas of the current frame (e.g., speech bubbles), col. 14, lines 19-22).
16.	As per Claim 19, Claim 19 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
17.	As per Claim 20, Claim 20 is similar in scope to Claim 19, except that it is directed to a program causing a computer to execute the method of Claim 19.  Catalano teaches a program causing a computer to execute the method (embodiments of the invention are directed to a computer program product for generating closed captions via optimal positioning, the computer program product comprising a computer readable storage medium having program instructions, the program instructions are executable by a processor to cause the processor to perform a method, col. 2, lines 3-9).  Thus, Claim 20 is rejected under the same rationale as Claim 19.
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1) in view of Jiang (US 20200310631A1).
	Catalano is relied upon for the teachings as discussed above relative to Claim 1.
	However, Catalano does not teach wherein the control unit determines the arrangement area near a central visual field of a user in the display area.  However, Jiang teaches wherein the control unit determines the arrangement area near a central visual field of a user in the display area (presets the display position of the text 202 to a center of the lock screen wallpaper, [0122]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano so that the control unit determines the arrangement area near a central visual field of a user in the display area because Jiang suggests that if the text is not covering an object, then the text is displayed in the center of the screen so that the user will look at the text in the center of the screen first [0122].
21.	Claims 4, 6, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1).
22.	As per Claim 4, Catalano teaches closed captioning component 402 is configured to determine on a frame-by-frame basis, an optimal position for the insertion of text overlays into a given frame of the video such that text overlays do not interfere with import objects or speakers of the given frame (col. 13, lines 9-14).  For example, if an object is identified via motion vectors as moving from a first position in the current frame to a second position in the second frame, the text overlay position of the current frame is selected such that the text overlay does not overlap with the second position (col. 15, lines 23-28).  Thus, it would have been obvious to one of ordinary skill in the art that if in one frame, the text overlay was at the second position, then in a later frame, the object is moved to the second position, then the text overlay is moved so that the 
23.	As per Claim 6, Catalano teaches closed captioning component 402 is configured to determine on a frame-by-frame basis, an optimal position for the insertion of text overlays into a given frame of the video such that text overlays do not interfere with import objects or speakers of the given frame (col. 13, lines 9-14).  For example, if an object is identified via motion vectors as moving from a first position in the current frame to a second position in the second frame, the text overlay position of the current frame is selected such that the text overlay does not overlap with the second position (col. 15, lines 23-28).  Thus, it would have been obvious to one of ordinary skill in the art that if in one frame, the text overlay was at the second position, then in a later frame, the object is moved toward the second position, then the text overlay is moved away from the second position in a direction opposite to the moving direction of the object so that the text overlay does not overlap with the second position.  Thus, Catalano teaches wherein 
the control unit moves the position of the arrangement area with respect to the object in the display area in a direction opposite to a moving direction of the object (col. 13, lines 9-14; col. 15, lines 23-28).
24.	As per Claim 10, Catalano teaches closed captioning component 402 is configured to determine on a frame-by-frame basis, an optimal position for the insertion of text overlays into a given frame of the video such that text overlays do not interfere with import objects or speakers of the given frame (col. 13, lines 9-14).  For example, if an object is identified via motion vectors as moving from a first position in the current frame to a second position in the second frame, the text overlay position of the current frame is selected such that the text overlay does not overlap 
25.	As per Claim 17, Catalano teaches for example, if an object is identified via motion vectors as moving from a first position in the current frame to a second position in the second frame, the text overlay position of the current frame is selected such that the text overlay does not overlap with the second position (col. 15, lines 23-28).  Thus, Catalano teaches determining that any position except the second position is a position that is possible to be determined as the arrangement area in the display area.  Thus, it would have been obvious to one of ordinary skill in the art that the text information includes position information indicating that any position except the second position is a position that is possible to be determined as the arrangement area in the display area.  Thus, Catalano teaches wherein the text information includes position information indicating a position that is possible to be determined as the arrangement area in the display area, and the control unit determines the arrangement area using the position information (col. 15, lines 23-28).
26.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1) in view of Fleck (US 20130335442A1).
	Catalano is relied upon for the teachings as discussed above relative to Claim 4.
world-locked text is configured to be displayed at a specific location relative to the real world, and as such may move within a user’s field of view as the user’s head moves, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano so that the control unit moves the position of the arrangement area according to a change in direction of a head of the user because Fleck suggests that this way, the user knows that the text is associated with a particular object [0012].
27.	Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1) in view of Letourneur (US009389718B1) and Mouton (US 20020067346A1).
28.	As per Claim 7, Catalano is relied upon for the teachings as discussed above relative to Claim 4.
	However, Catalano does not teach wherein the control unit changes a shape of the arrangement area according to the position of the object moving in the display area.  However, Letourneur teaches wherein the control unit changes a shape of the arrangement area according to the position of the thumb moving on the display area (content-free buffer area 132 may be maintained around the user thumb as the user moves the thumb on the display surface 104, thus, the content-free buffer area may be maintained under the thumb and around a portion of the display that may be obstructed by the thumb 114, content-free buffer area 132 provides a blank space around the thumb and thereby allows the entire text of the digital content item to be visible to the user regardless of the location of the user’s thumb on the display 102, as the user moves the thumb relative to the display 102, the content-free buffer area 132 may be moved with the thumb and maintained around the thumb by dynamically rearranging the text of the content item as the thumb is moved, col. 5, lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano so that the control unit changes a shape of the arrangement area according to the position of the thumb moving on the display area because Letourneur suggests that this allows the entire text to always be visible (col. 5, lines 1-14).
However, Catalano and Letourneur do not teach wherein the control unit changes the shape of the arrangement area according to the position of the object moving in the display area.  However, Mouton teaches the position of an object on the displayed image is displaced by a short distance from the point of contact of the finger with the display, and the object is moved according to the movement of the finger on the display (touch sensitive display, move a cursor according to movement of a finger thereon, the position of the cursor on the displayed image being displaced by a short distance from the point of contact of the finger with the display, [0010]).  Since Letourneur teaches wherein the control unit changes a shape of the arrangement area according to the position of the thumb moving on the display area (col. 5, lines 1-14), this teaching from Mouton can be implemented into the device of Letourneur so that the control unit changes the shape of the arrangement area according to the position of the object moving in the display area.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano and Letourneur so that the control unit changes the shape of the arrangement area according to the position of the object moving in the display 
29.	As per Claim 9, Catalano does not teach wherein the control unit changes a number of rows of the character string arranged in the arrangement area according to the shape of the arrangement area.  However, Letourneur teaches content-free buffer area 132 may be maintained around the user thumb as the user moves the thumb on the display surface 104.  Thus, the content-free buffer area may be maintained under the thumb and around a portion of the display that may be obstructed by the thumb 114.  Content-free buffer area 132 provides a blank space around the thumb and thereby allows the entire text of the digital content item to be visible to the user regardless of the location of the user’s thumb on the display 102.  As the user moves the thumb relative to the display 102, the content-free buffer area 132 may be moved with the thumb and maintained around the thumb by dynamically rearranging the text of the content item as the thumb is moved (col. 5, lines 1-14).  As shown in Fig. 8, the character string that was partially obstructed by the thumb is rearranged so that the number of rows of the character string is 6 rows.  It would be obvious to one of ordinary skill in the art that before the thumb partially obstructed the character string, the number of rows of the character string was less than 6 rows, but after the thumb partially obstructed the character string, since the character string is rearranged to avoid the thumb, the character string needs to be displayed on extra rows.  Thus, Letourneur teaches wherein the control unit changes a number of rows of the character string arranged in the arrangement area according to the shape of the arrangement area (col. 5, lines 10-14, Fig. 8).  This would be obvious for the reasons given in the rejection for Claim 7.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1), Letourneur (US009389718B1), and Mouton (US 20020067346A1) in view of Jiang (US 20200310631A1).
Catalano, Letourneur, and Mouton are relied upon for the teachings as discussed above relative to Claim 7.
	However, Catalano, Letourneur, and Mouton do not expressly teach wherein when the object is located near a central visual field of the user in the display area, the control unit changes the shape of the arrangement area so as to avoid an area of the object.  However, Jiang teaches wherein when the object is located near a central visual field of the user in the display area, the control unit changes the shape of the arrangement area so as to avoid an area of the object (presets the display position of the text 202 to a center of the lock screen wallpaper, when the preset position of the text 202 covers a part or an entirety of the significant region detected in the lock screen wallpaper, the terminal can still correct the position of the text 202, the terminal moves the text 202 from the significant region of the local screen wallpaper to the insignificant region of the lock screen wallpaper 201, to ensure that both the text and the lock screen wallpaper achieve relatively good display effects, [0122], Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano, Letourneur, and Mouton so that when the object is located near a central visual field of the user in the display area, the control unit changes the shape of the arrangement area so as to avoid an area of the object because Jiang suggests that this ensures that both the text and the object achieve relatively good display effects [0122].
31.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1) in view of Ono (US 20150221114A1).
Catalano is relied upon for the teachings as discussed above relative to Claim 10.
	However, Catalano does not expressly teach wherein when the first object is a person, the control unit moves the position of the arrangement area for the second object so as to avoid at least a face area of the person.  However, Ono teaches control unit 112 displays a related information display field 308 so that the related information display field 308 does not interfere with the information of the content.  For example, as illustrated in Fig. 15, the output control unit 112 displays the related information display field 308 in the content so that the related information display field 308 does not overlap the face region of the human image and the displayed text [0151].  As shown in Fig. 15, the position of the arrangement area 308b for the mountain is at a position that does not overlap the face region of the person.  Thus, Ono teaches wherein when the first object is a person, the control unit (112) moves the position of the arrangement area (308b, Fig. 15) for the second object so as to avoid at least a face area of the person [0151] (Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano so that when the first object is a person, the control unit moves the position of the arrangement area for the second object so as to avoid at least a face area of the person because Ono suggests that this ensures that the face is always visible [0151].
32.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1) in view of Salter (US 20140375683A1).
33.	As per Claim 12, Catalano is relied upon for the teachings as discussed above relative to Claim 4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano so that when a size of the content image is larger than a size of the display area, the control unit moves the arrangement area into the display area because Salter suggests that this way, the user knows what the object that is outside the display area is [0014].
34.	As per Claim 13, Catalano does not teach wherein when the object is located outside the display area, the control unit moves the arrangement area into the display area.  However, Salter teaches wherein when the object is located outside the display area, the control unit moves the arrangement area into the display area [0014], as discussed in the rejection for Claim 12.  This would be obvious for the reasons given in the rejection for Claim 12.
35.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1) and Salter (US 20140375683A1) in view of Vaittinen (US 20110283223A1) and Altberg (US 20070083408A1).
Catalano and Salter are relied upon for the teachings as discussed above relative to Claim 13.
	However, Catalano does not teach wherein the control unit displays a reduced object, which is obtained by reducing the object located outside the display area, near the arrangement area determined in the display area.  However, Salter teaches wherein the control unit displays an icon indicating the object located outside the display area and the arrangement area determined in the display area [0014], as discussed in the rejection for Claim 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano so that the control unit displays an icon indicating the object located outside the display area and the arrangement area determined in the display area because Salter suggests that this is needed so that the user knows where the object that is located outside the display area is located [0014].
However, Catalano and Salter do not teach wherein the control unit displays a reduced object, which is obtained by reducing the object located outside the display area, near the arrangement area determined in the display area.  However, Vaittinen teaches wherein the control unit displays a reduced object, which is obtained by reducing the object (graphical representation can be an image (such as a picture of a person that lives in the building), icon that is representative of the category of the object/POI (e.g., a shopping cart representing a store POI), [0073]).  Since Salter teaches wherein the control unit displays an icon indicating the object (restaurant) located outside the display area and the arrangement area determined in the display area [0014], this teaching of displaying a reduced shopping cart, which is obtained by reducing the shopping cart, to indicate that building includes a store from Vaittinen can be implemented into the device of Salter so that the control unit displays a reduced object, which is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano and Salter so that the control unit displays a reduced object, which is obtained by reducing the object located outside the display area and the arrangement area determined in the display area because Vaittinen suggests that this way, the user can easily determine what the object is [0073].
However, Catalano, Salter, and Vaittinen do not expressly teach displaying the reduced object near the arrangement area determined in the display area.  However, Altberg teaches wherein the control unit displays an icon (2814, Fig. 28) indicating the object near the arrangement area (2804) determined in the display area (advertisement window 2804 is displayed near an icon 2814 that indicates the location of the business, [0196]).  Since the combination of Salter and Vaittinen teaches the control unit displays a reduced object, which is obtained by reducing the object located outside the display area and the arrangement area determined in the display area, this teaching from Altberg can be implemented into the combination of Salter and Vaittinen so that the control unit displays a reduced object, which is obtained by reducing the object located outside the display area, near the arrangement area determined in the display area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano, Salter, and Vaittinen to include displaying the reduced object near the arrangement area determined in the display area because Altberg suggests that this way, the user knows that the text is associated with that icon [0196].
36.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1) and Salter (US 20140375683A1) in view of Price (US008743145B1).
Catalano and Salter are relied upon for the teachings as discussed above relative to Claim 13.
	However, Catalano and Salter do not expressly teach wherein the control unit displays, by animation, movement of the position of the arrangement area in the display area accompanying movement of the object from outside the display area into the display area.  However, Price teaches providing the AR user module with information such as the name of the second user, current status, etc., which is displayed as visual information adjacent to the second user in the field of view of the first user (col. 6, lines 1-7).  Since the visual information is displayed adjacent to the second user, when the second user moves from outside the display area into the display area, the position of the visual information moves with the movement of the second user.  Thus, Price teaches wherein the control unit displays, by animation, movement of the position of the arrangement area in the display area accompanying movement of the object from outside the display area into the display area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano and Salter so that the control unit displays, by animation, movement of the position of the arrangement area in the display area accompanying movement of the object from outside the display area into the display area because Price suggests that this way, the first user knows that the information is associated with the second user (col. 6, lines 1-7).
37.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US010299008B1) in view of Jiang (US 20200310631A1).
	Catalano is relied upon for the teachings as discussed above relative to Claim 17.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano so that the text information further includes priority information indicating priority of positions that are possible to be determined as the arrangement area, and the control unit determines the arrangement area using the position information and the priority information because Jiang suggests that if the text is not covering an object, then the text is displayed in the center of the screen so that the user will look at the text in the center of the screen first, but if the text is covering an object, then the text is moved to ensure that both the text and the object achieve relatively good display effects [0122].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611